DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/18/2022 has been entered.
	
	
	Claim status
The examiner acknowledged the amendment made to the claims on 05/18/2022.
Claims 1, 3, 7-8, 15, 29, 31, 41, 43-45, 47, 60, 62 and 68-72 are pending in the application. Claims 1 and 70-71 are currently amended. Claims 3, 7-8 and 15 are previously presented. claim 72 is newly presented.  Claims 2, 4-6, 9-14, 16-28, 30, 32-40, 42, 46, 48-59, 61 and 63-67 are cancelled. Claims 29, 31, 41, 43-45, 47, 60, 62 and 68-69 are withdrawn as being drawn to a nonelected invention (election was made without traverse in the reply filed 02/10/2020). Claims 1, 3, 7-8, 15 and 70-72 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, and 70-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middleton, "On-Farm acid preservation of poultry mortalities" in “Adding value to poultry mortality carcasses”, Ph.D dissertation, North Carolina State University, UMI company, 1999, pages, 55-91  (hereinafter referred to as Middleton).
Regarding claims 1, 3, 7-8, and 70-71, Middleton teaches a composition comprising 94.48%, 93.1% or 91.72% by weight of a non-rendered and non-cooked poultry farm mortality protein source as recited in claim 3 (e.g., whole carcasses of spent Leghorn hens) that is ground into a homogeneous mixture of 1 cm in particle size by a Fermac grinding system as recited in claims 8 and 70-71, and  5.5%, 6.9% or 8.28% by weight of a preservative/ pH balancing agent  (e.g., feed grade 74.5% phosphoric acid), wherein the farm mortality is not plucked or skinned or de-feathered or deboned as recited in claim 7; and wherein the farm mortality protein has not undergone any additional processing prior to grinding the farm mortality protein and mixing with phosphoric acid as recited in claims 70-71 (page 60, para. “Experiment Two”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Middleton as applied to claim 1 above, in further view of Cai, "Stabilization of poultry processing by-products and poultry carcasses through direct chemical acidification”, Bioresource Technology, 1995, 52, pages 69-77 (hereinafter referred to as Cai).
Regarding claim 15, given that Middleton teaches preserving the poultry mortality with phosphoric acid in solution form (page 60, para. “Experiment Two), it logically follows that the resultant composition is contained in an outer container.
Where Middleton inherently teaches an outer container,  it would have been obvious to have selected any container such as a bucket, a box, and a bag as the container to hold the composition, as one of ordinary skill would have had the reasonable expectation that any container (e.g. a bucket, a  box, and a bag) would function to hold the composition. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with a bucket, a  box, and a bag.
Further, in the same field of endeavor, Cai teaches a composition comprising 98% by weight of a ground, non-rendered and non-cooked poultry farm mortality protein source (e.g., dead laying-hen carcasses obtained from a farm), and 2% by weight of a preservative/ pH balancing agent (e.g., 90% formic acid); Cai further teaches that the composition comprises an outer container which is a casing/bucket (e.g., partially-sealed plastic barrel) (page 70, para. “Field experiments”), adapted to contain the composition within the outer container.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Middleton by including the casing/bucket as disclosed by Cai with reasonable expectation of success, for the reason that prior art has established that it is suitable to put a composition that comprises a ground farm mortality protein source and an acid preservative in a casing/bucket.
Claims 1, 3, 7-8, 15 and 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Middleton, "The use of poultry mortalities as an alternative bait for the harvesting of blue crab (Callinectes sapidus)" in “Adding value to poultry mortality carcasses”, Ph.D dissertation, North Carolina State University, UMI company,  1999, pages, 196-225  (hereinafter referred to as Middleton).
Regarding claims 1, 3, 7-8, 15 and 70-72, Middleton teaches a composition for use as bait for blue crab comprising a non-rendered and non-cooked poultry farm mortality protein source as recited in claims 3 and 8 (e.g., ground poultry mortality), a pH balancing agent that adjusts the pH of the poultry farm mortality to a pH of 6-9 (e.g., sodium hydroxide), and an attractant (e.g., betaine) as recited in claim 72, wherein the farm mortality protein source is not plucked or skinned or de-feathered or deboned as recited in claim 7;  Middleton further teaches that the composition is packaged in a PE storage bag which reads on claim 15 (Abstract; page 201-202, para. “Attraction Tray Trial 2”).
Where Middleton teaches that the poultry mortality is ground, the limitation that the farm mortality protein source is a homogeneous mixture is considered met.
Where Middleton is silent regarding the poultry mortality being butchered, plucked, defeathered, skinned, cooked or rendered (Abstract; page 201-202, para. “Attraction Tray Trial 2”), the limitation in claims 70-71 that the farm mortality protein source has not undergone any additional processing prior to grinding the farm mortality protein and mixing with the one more additional agents is considered met.
Middleton teaches farm mortality and a pH balancing agent (e.g., NaOH) for adjusting the pH to 6-9, but is silent regarding the proportions of each. However, a skilled artisan would have been motivated to vary the amount of NaOH such that the farm mortality is adjusted to the required pH.  As such, the proportion of pH balancing agent as recited in the claims are merely obvious variants of the prior art.
Further, Middleton discloses that poultry mortality could be used directly as bait  or can be used as a base component to which attractants and/or additional protein source (e.g., flavor enhancements, aquatic product and aquatic waster products) could be added to increase the oval attractant quality (page 212, “Conclusion”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included attractant/additional protein source in the farm mortality composition and further optimized the amount of attractant/additional protein source added to the farm mortality such that suitable amount of attractant quality is achieved. As such, the percent of farm mortality protein source and the percent of attractant/additional protein source as recited in claims 1 and 70-71 are merely obvious variants of the prior art.

Response to Arguments
Applicant’s arguments filed 05/18/2022 with respect to pending claims have been considered but are moot over the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/ Examiner, Art Unit 1793